EXHIBIT 10.1

 

EXECUTION COPY

COOPERATION AGREEMENT

This COOPERATION AGREEMENT is made and entered into as of April 27, 2016 (the
“Agreement”) by and among Rentech, Inc., a Colorado corporation (the “Company”),
each of the parties listed on Exhibit A hereto (each, an “Investor” and
collectively, the “Investors”) and, with respect to Section 1(b), Kevin
Rendino.  The Company, the Investors and, with respect to Section 1(b), Kevin
Rendino, are referred to herein as the “Parties.”

WHEREAS, the Investors beneficially own the number of shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”) listed on Exhibit A
hereto;

WHEREAS, on December 28, 2015, Lone Star Value Management, LLC and certain
affiliates (“Lone Star Value”) delivered a letter to the Company expressing an
intention to nominate two director candidates (the “Nomination Letter”) for
election to the Company’s Board of Directors (the “Board”) at the Company’s 2016
annual meeting of shareholders (including any adjournment thereof, the “2016
Annual Meeting”); and

WHEREAS, the Company and the Investors have reached an agreement with respect to
certain matters related to the 2016 Annual Meeting, including the Nomination
Letter, and certain other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

Section 1.Settlement Covenants.  

(a)Election of Additional Director.  The Investors and the Company hereby
acknowledge and agree that:

(i)The Board will, promptly after the execution of this Agreement, take all
necessary actions to appoint Kevin Rendino as a director (the “Additional
Director”) to serve in the class of directors with a term expiring at the 2017
annual meeting of shareholders (including any adjournment thereof, the “2017
Annual Meeting”).  The Additional Director will be appointed to serve on each of
the Finance Committee of the Board and the Compensation Committee of the Board,
provided that, the Board may revise its committee memberships, including those
of the Additional Director, after the Company’s 2016 annual meeting.

(ii)Upon execution of this Agreement, the Investors hereby irrevocably withdraw
the Nomination Letter.

(b)Director Fiduciary Duties; Duty of Confidentiality.   The Investors agree
that they will not, and will cause their Affiliates and Associates (as defined
below) not to, seek to obtain confidential information of the Company from the
Additional Director and (ii) the Additional Director agrees to preserve the
confidentiality of the Company’s business and information, including, but not
limited to, discussions, determinations and other matters considered in meetings
of the Board and Board committees and with Company officers and

 

 

--------------------------------------------------------------------------------

 

employees, and will enter into a confidentiality agreement consistent with those
entered into by other non-employee directors of the Company and adhere to, among
other things, all confidentiality-related requirements included in the policies,
codes and guidelines of and relating to the Company. 

(c)The Company agrees that if the Additional Director is unable to serve as a
director, resigns as a director or is removed during the Standstill Period (as
defined in Section 2 below), then the Investors shall have the ability to make a
non-binding recommendation of a substitute person; provided that any substitute
person recommended by the Investors shall qualify as “independent” pursuant to
Nasdaq Stock Market listing standards, and have relevant financial and business
experience to fill the resulting vacancy.  In the event the Nominating and
Corporate Governance Committee (the “Nominating Committee”) does not accept a
substitute person recommended by the Investors, provided that the Nominating
Committee shall not unreasonably withhold its consent with respect to any
substitute person, the Investors will have the right to make additional
non-binding recommendation(s) of a substitute person(s) for consideration by the
Nominating Committee, provided that the Nominating Committee shall not
unreasonably withhold its consent with respect to any substitute person. Upon
the approval of a replacement director nominee by the Nominating Committee and
by the Board acting in good faith, the Board will take such actions as to
appoint the replacement director to the Board no later than five business days
after the Nominating Committee recommendation of such replacement director, and
if consistent with the Board’s fiduciary duties, the Board will take such
actions as to appoint such replacement director to the Board.  

Section 2.2016 Annual Meeting.

(a)The Company agrees to use its reasonable best efforts to hold the 2016 Annual
Meeting no later than July 1, 2016.

(b)At the 2016 Annual Meeting, the Investors agree to vote by proxy and vote all
shares of Common Stock beneficially owned by each Investor and its Affiliates
(i) in favor of the election of directors nominated by the Board, (ii) in
accordance with the Board’s recommendation with respect to the ratification of
the Company’s independent registered public accounting firm for the current
fiscal year, and (iii) in accordance with the recommendation of Institutional
Shareholder Services (“ISS”) with respect to any other matter put to a
shareholder vote at the 2016 Annual Meeting.  Such proxy shall be voted in
accordance with this Agreement as soon as practicable after receipt by each
Investor.

(c)The Company agrees that the only proposals that may be presented by the
Company for consideration at the 2016 Annual Meeting include (i) election of
directors, and (ii) ratification of the Company’s independent registered public
accounting firm for the current fiscal year.

Section 3.Standstill.  

(a)Each Investor agrees that, from the date of this Agreement until the
expiration of the Standstill Period, neither it nor any of its Affiliates or
Associates will, and it

2

--------------------------------------------------------------------------------

 

will cause each of its Affiliates and Associates not to, directly or indirectly,
in any manner, acting alone or in concert with others: 

(i)submit any shareholder proposal (pursuant to Rule 14a-8 promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) or otherwise) or any notice of
nomination or other business for consideration, or nominate any candidate for
election to the Board (including by way of Rule 14a-11 of Regulation 14A), other
than as expressly permitted by this Agreement;

(ii)engage in, directly or indirectly, any “solicitation” (as defined in Rule
14a-1 of Regulation 14A) of proxies (or written consents) or otherwise become a
“participant in a solicitation” (as such term is defined in Instruction 3 of
Schedule 14A of Regulation 14A under the Exchange Act) in opposition to the
recommendation or proposal of the Board, or recommend or request or induce or
attempt to induce any other person to take any such actions, or seek to advise,
encourage or influence any other person with respect to the voting of the Common
Stock (including any withholding from voting) or grant a proxy with respect to
the voting of the Common Stock or other voting securities to any person other
than to the Board or persons appointed as proxies by the Board;

(iii)seek to call, or to request the call of, a special meeting of the Company’s
shareholders, or make a request for a list of the Company’s shareholders or for
any books and records of the Company;

(iv)form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, other to the extent
such a group may be deemed to result with the Company or any of its Affiliates
of Associates as a result of this Agreement;

(v)vote for any nominee or nominees for election to the Board, other than those
nominated or supported by the Board;

(vi)except as specifically provided in Section 1(a)(i) of this Agreement, seek
to place a representative or other Affiliate, Associate or nominee on the Board
or seek the removal of any member of the Board or a change in the size or
composition of the Board;

(vii)acquire or agree, offer, seek or propose to acquire, or cause to be
acquired, ownership (including beneficial ownership) of any of the assets or
business of the Company or any rights or options to acquire any such assets or
business from any person;

(viii)other than at the direction of the Board, publicly seek, propose, or make
any public statement with respect to, or solicit, or negotiate with, any person
with respect to, a merger, consolidation, acquisition of control or other
business combination, tender or exchange offer, purchase, sale or transfer of
substantially all assets or securities, dissolution, liquidation,
reorganization, change in structure or composition of the Board, change in
capital

3

--------------------------------------------------------------------------------

 

structure, recapitalization, dividend, share repurchase or similar extraordinary
transaction involving the Company, its subsidiaries or its business, whether or
not any such transaction involves a change of control of the Company; 

(ix)acquire, announce an intention to acquire, offer or propose to acquire, or
agree to acquire, directly or indirectly, by purchase or otherwise, beneficial
ownership of any (A) interests in any of the Company’s indebtedness or (B)
Common Stock of the Company representing in the aggregate (amongst the Investors
and their Affiliates and Associates) in excess of the lesser of (x) 14.99% of
the Company’s outstanding Common Stock or (y) for so long as the Company’s Tax
Benefit Preservation Plan (the “Plan”) shall remain in place, such lower
percentage as the Company shall advise the Investors in writing no later May 4,
2016 represents the maximum exemption that the Company believes it can provide,
after consultation with its tax advisors, while maintaining the Company’s
cumulative ownership shift as calculated pursuant to Section 382 of the Internal
Revenue Code and the regulations promulgated thereunder from exceeding 40% in
the aggregate; provided, however, that nothing herein shall prevent the
Investors from confidentially seeking a waiver to acquire in excess of the
limitation otherwise imposed by this subsection (ix);

(x)disclose publicly, or privately in a manner that could reasonably be expected
to become public, any intention, plan or arrangement inconsistent with the
foregoing;

(xi)take any public action challenging the validity or enforceability of any
provisions of this Section 3, (provided, that the Lone Star Value Stockholders
may make requests to the Board to amend, modify or waive any provision of this
Section 3 provided that such requests are made on a confidential basis in a
manner that will not require public disclosure thereof by the Company); or

(xii)enter into any agreement, arrangement or understanding concerning any of
the foregoing (other than this Agreement) or encourage or solicit any person to
undertake any of the foregoing activities.

(b)As used in this Agreement:

(i)the terms “Affiliate” and “Associate” shall have the respective meanings set
forth in Rule 12b-2 promulgated by the SEC under the Exchange Act; the terms
“beneficial owner” and “beneficial ownership” shall have the same meanings as
set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act; and the
terms “person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization or other entity of any
kind or nature;

(ii)the term  “Standstill Period” shall mean the period commencing on the date
of this Agreement and ending on the earlier to occur of (x) the day following
the completion of the Company’s 2017 Annual Meeting or (y) the date that is 15
days prior to the last date that a shareholder may properly notify the Company
that it intends to nominate a candidate for election as a director at the 2017
Annual Meeting (such date, the “Nomination Deadline”) if, with respect to this
clause (y) the Company has not notified Lone Star Value in

4

--------------------------------------------------------------------------------

 

writing at least 30 days prior to the Nomination Deadline that the Company will
nominate the Additional Director for reelection at the 2017 Annual Meeting.   

(iii)the term “beneficial ownership” of shares shall mean shares “beneficially
owned” within in the meaning afforded such term by Regulation 13d-3 promulgated
under the Exchange Act.

Section 4.Representations and Warranties of the Company.  The Company represents
and warrants to the Investors that (a) the Company has the corporate power and
authority to execute the Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, or any material
agreement, contract, commitment, understanding or arrangement to which the
Company is a party or by which it is bound.

Section 5.Representations and Warranties of the Investors.  Each Investor, on
behalf of itself, represents and warrants to the Company that (a) as of the date
hereof, such Investor beneficially owns only the number of shares of Common
Stock as described opposite its name on Exhibit A and Exhibit A includes all
Affiliates of any Investors that own any securities of the Company beneficially
or of record, (b) this Agreement has been duly and validly authorized, executed
and delivered by such Investor, and constitutes a valid and binding obligation
and agreement of such Investor, enforceable against such Investor in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, (c) such Investor has the authority to execute the Agreement
on behalf of itself and the applicable Investor associated with that signatory’s
name, and to bind such Investor to the terms hereof and (d) the execution,
delivery and performance of this Agreement by such Investor does not and will
not violate or conflict with (i) any law, rule, regulation, order, judgment or
decree applicable to it, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such member is a
party or by which it is bound.

Section 6.Mutual Non-Disparagement.

(a)Each Party agrees that, during the Standstill Period, neither it nor any of
its Affiliates or Associates will, and it will cause each of its Affiliates and
Associates not to,

5

--------------------------------------------------------------------------------

 

directly or indirectly, in any capacity or manner, make, express, transmit
speak, write, verbalize or otherwise communicate in any way (or cause, further,
assist, solicit, encourage, support or participate in any of the foregoing), any
remark, comment, message, information, declaration, communication or other
statement of any kind, whether verbal, in writing, electronically transferred or
otherwise, that might reasonably be construed to be derogatory or critical of,
or negative toward, the Party or any of its directors, officers, Affiliates,
subsidiaries, employees, agents or representatives (collectively, the
“Representatives”), or that reveals, discloses, incorporates, is based upon,
discusses, includes or otherwise involves any confidential or proprietary
information of the Party or its subsidiaries or Affiliates, or to malign, harm,
disparage, defame or damage the reputation or good name of the Party, its
business or any of its Representatives. 

(b)Notwithstanding the foregoing, nothing in this Section 7 or elsewhere in this
Agreement shall prohibit any Party from making any statement or disclosure
required under the federal securities laws or other applicable laws; provided,
that such Party must provide written notice to the other Parties at least two
business days prior to making any such statement or disclosure required by under
the federal securities laws or other applicable laws that would otherwise be
prohibited the provisions of this Section 6, and reasonably consider any
comments of such other Parties.

Section 7.Public Announcements.  Promptly following the execution of this
Agreement, the Company shall file a Form 8-K, in substantially the form attached
hereto as Exhibit B (the “Mutual Announcement”), announcing certain terms of
this Agreement.  

Section 8.Specific Performance.  Each of the Investors, on the one hand, the
Company, on the other hand, and, with respect to Section 1(b), the Additional
Investor, acknowledges and agrees that irreparable injury to the other Party
hereto may occur in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or are otherwise breached and
that such injury would not be adequately compensable in monetary damages.  It is
accordingly agreed that the Parties hereto (the “Moving Party”), shall each be
entitled to specific enforcement of, and injunctive or other equitable relief to
prevent any violation of, the terms hereof, and the other party hereto will not
take action, directly or indirectly, in opposition to the Moving Party seeking
such relief on the grounds that any other remedy or relief is available.

Section 9.Notice.  Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

6

--------------------------------------------------------------------------------

 

To the Company:

 

Rentech, Inc.
10877 Wilshire Boulevard, 10th Floor
Los Angeles, CA 90024
Fax No.: (310) 208-7165
E-mail:  cmorris@rentk.com
Attention:  Colin Morris

with a copy to (which shall not constitute notice):

Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
Fax No.: (650) 463-2600
E-mail:  tony.richmond@lw.com
Attention:  Anthony J. Richmond

To the Investors:  

 

Lone Star Value Management, LLC

531 Forest Avenue, 1st Floor

Old Greenwich, CT 06870

Facsimile: (203) 990-0727

Email: je@lonestarvm.com  

Attention: Jeff Eberwein

 

with a copy to (which shall not constitute notice):

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Facsimile: (212) 451-2222

Email: swolosky@olshanlaw.com

acrawford@olshanlaw.com

Attention: Steve Wolosky

Aneliya S. Crawford

 

Section 10.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the Law of the State of Colorado, without regard to conflict of
law principles thereof. 

Section 11.Exclusive Jurisdiction.  Each Party to this Agreement (i) irrevocably
and unconditionally submits to the personal jurisdiction of the state courts of
the State of Colorado and the federal courts of the United States of America
located in the State of Colorado, (ii) agrees that it will not attempt to deny
or defeat such personal jurisdiction by motion or other

7

--------------------------------------------------------------------------------

 

request for leave from any such court, (iii) agrees that any actions or
proceedings arising in connection with this Agreement or the transactions
contemplated by this Agreement shall be brought, tried and determined only in
the state and federal courts for or in the State of Colorado, (iv) waives any
claim of improper venue or any claim that those courts are an inconvenient forum
and (v) agrees that it will not bring any action relating to this Agreement or
the transactions contemplated hereunder in any court other than as specified in
clause (iii) of this Section 12.   

Section 12.Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED AND UNDERSTANDS THE IMPLICATIONS OF THIS WAIVER, (C) SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 13.

Section 13.Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement among the Parties with regard to the subject matter
hereof, and supersedes all prior agreements with respect to the subject matter
hereof.

Section 14.Receipt of Adequate Information; No Reliance; Representation by
Counsel.  Each Party acknowledges that it has received adequate information to
enter into this Agreement, that is has not relied on any promise, representation
or warranty, express or implied not contained in this Agreement and that it has
been represented by counsel in connection with this Agreement.  Accordingly, any
rule of law or any legal decision that would provide any party with a defense to
the enforcement of the terms of this Agreement against such party shall have no
application and is expressly waived.  The provisions of the Agreement shall be
interpreted in a reasonable manner to effect the intent of the Parties.

Section 15.Each Party shall be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby and leading up to it;
provided, however, that the Company shall reimburse the Investors for their
reasonable, documented fees and expenses in connection with their participation
in the foregoing matters, all in an aggregate amount not to exceed $30,000.

Section 16.Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or

8

--------------------------------------------------------------------------------

 

unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable.  The Parties further agree to
replace such invalid or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision. 

Section 17.Amendment.  This Agreement may be modified, amended or otherwise
changed only in a writing signed by the Company and the Investors, except that
Section 1(b) may be modified, amended or otherwise changed only in a writing
signed by all of the Parties.

Section 18.Successors and Assigns; No Third Party Beneficiaries.  This Agreement
shall bind the successors and permitted assigns of the Parties, and inure to the
benefit of any successor or permitted assign of any of the parties; provided,
however, that no party may assign this Agreement without the prior written
consent of the other Parties.  No provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations, or liabilities hereunder
upon any person other than the Parties hereto and their respective successors
and assigns.

Section 19.Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  This Agreement
shall become effective when each Party hereto shall have received a counterpart
hereof signed by the other Parties hereto.  Counterparts delivered by electronic
transmission shall be deemed to be originally signed counterparts.

(Signature page follows)

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the date first above written.

RENTECH, INC.

 

By:

/s/ Colin Morris

Name:

Colin Morris

Title:

Senior Vice President




[Cooperation Agreement Signature Page]

--------------------------------------------------------------------------------

 

ADDITIONAL INVESTOR

As to Section 1(b) only:

 

__/s/ Kevin Rendino__________

Kevin Rendino

INVESTORS:

 

 

Lone Star Value Investors, LP

 

 

 

By:

Lone Star Value Investors GP, LLC
General Partner

 

 

 

 

 

 

 

By:

/s/ Jeffrey Eberwein

 

 

Name:

Jeffrey E. Eberwein

 

 

Title:

Manager

 

 

 

Lone Star Value Investors GP, LLC

 

 

 

 

 

By:

/s/ Jeffrey Eberwein

 

 

Name:

Jeffrey E. Eberwein

 

 

Title:

Manager

 

 

 

Lone Star Value Management, LLC

 

 

 

 

 

By:

/s/ Jeffrey Eberwein

 

 

Name:

Jeffrey E. Eberwein

 

 

Title:

Sole Member

 

 

 

/s/ Jeffrey Eberwein

 

Jeffrey E. Eberwein

 

[Cooperation Agreement Signature Page]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

 

Investor

Shares of Common Stock
Beneficially Owned

 

 

Lone Star Value Investors, LP

801,000

Lone Star Value Investors GP, LLC

801,000

Lone Star Value Management, LLC

951,000

Jeffrey E. Eberwein

951,000

 

 

 

 

 

 

 

 

Total

951,000

 




 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Form 8-K Filing

 

 

 

 

 